DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the claims filed on December 4, 2020, claims 1-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first input terminal, a second input terminal, a discharge FET control terminal, an input terminal, a first output terminal, an input terminal, a second output terminal, an output terminal, a second input terminal, an output, an output of the alarm signal, an input of a detection signal, a first external terminal, and a second external terminal must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 recites the limitation "a first input terminal" in lines 8 and 11.  Clarification is need as to whether each are the same or different.  A suggested amendment is “a first voltage detection circuit input terminal” and “a first control circuit input terminal”.
Claim 1 recites the limitation “a second input terminal” in lines 9 and 21 Clarification is need as to whether each are the same or different.  A suggested amendment is “a second voltage detection circuit input terminal” and “a second control circuit input terminal”.
Claim 1 recites the limitation “an input terminal” in lines 15 and 19. Clarification is need as to whether each are the same or different.  A suggested amendment is “an alarm output circuit input terminal” and “a timer circuit input terminal”.
Claim 3 ends with a “,” and a “.”. The “,” should be canceled from the end of the claim.  Appropriate correction is required.
Claims 7-12 recites the limitation "the charge/discharge control device according to claim [x]" in line 8 of each of the claims.  The dependency upon the charge/discharge controller of claim 1 (directly or indirectly) is problematic as each recites “a battery”, “a discharge control FET”, “a charge control FET”. A suggested amendment is to write claim 1 into claim 7 to create an independent claim while correcting any antecedent basis issues. It is recommended to amend claims 8-12 to depend from claim 7, repeating the recitation of claims 2-6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first input terminal" in lines 4 and 5 and “the second input terminal” in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which first input terminal and which second input terminal of claim 1 is being referred to. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. JP2010141987A in view of Zur et al. US6091325A.
Regarding claim 1, Yano discloses a protection circuit (11), or a  charge/discharge control device as illustrated below in FIG. 2 of Yano (Yano; FIG. 2; page 5, 4th paragraph).

    PNG
    media_image1.png
    401
    665
    media_image1.png
    Greyscale

Yano discloses a first power supply terminal to which one end of a battery (B1, B2) is connected, and a second power supply terminal to which the other end of the battery (B1, B2) and a source of a transistor (M1) are connected (Yano; FIG. 2; page 5, 5th paragraph). The NMOS disclosed by Yano is known to be an N-channel MOSFET, which is an FET. 
Yano discloses a discharge control terminal connected to a charge control circuit (110) to which a gate of the discharge transistor (M1) is connected, and a charge control terminal of a charge control circuit (110) to which a gate of a charge transistor (M2) is connected (Yano; FIG. 2; page 5, 5th paragraph). 
Yano discloses an overcharge detection circuit (111) and an overcharge detection circuit (112), or collectively a voltage detection circuit, having a first input terminal connected to the first power supply terminal which is connected to the battery, and a second input terminal connected to the second power supply terminal which is connected to the battery (Yano; FIG. 2; page 5, 5th paragraph). 
Yano discloses a control circuit (110) having an input from  the voltage detection circuit (111), a discharge transistor (M1) connected to the control circuit (110), and a charge transistor (M2) connected the control circuit (110) (Yano; FIG. 2; page 5, 5th paragraph). 
Yano discloses an alarm signal (ALM) output from the control circuit (110). 
Yano discloses an alarm output terminal to which a first output terminal (123) of that the alarm signal (ALM) is output to (Yano; FIG. 2; page 6, 1st full paragraph). 
Yano discloses determining a predetermined time that elapses each time the alarm signal is detected (Yano; page 7, 2nd full paragraph). 
Yano discloses that  the alarm output circuit makes an output of an alarm signal from the alarm output terminal (ALM) according to a detection of a voltage by the overcharge (111)/overdischarge (112) detectors being a maximum charging voltage (Yano; FIG. 2; page 6, 5th paragraph). Under the broadest reasonable interpretation, the alarm signal output voltage is at least some value just under the maximum charging voltage. Thus, the maximum voltage is above an alarm signal output voltage by the overcharge/overdischarge (111,112) circuit.
A person of ordinary skill in the art would understand if there were an alarm output terminal, as in Yano, there is also an alarm output circuit. Further, since the alarm signal is shown to be outputted from the control terminal, it follows that the input of the alarm circuit would be connected to an output of the control.
Yano discloses that a predetermine time, or a preset period, is waited when an alarm signal is detected (S3). If an alarm signal is confirmed again, the controller may stop charging as charging can be stopped when defective batteries, or those with an anomaly, are detected (Yano; page 7, 2nd paragraph). 
Yano does not specifically teach that an alarm output circuit having an input terminal connected to an output of the control circuit and a timer circuit having an input terminal connected to a second output terminal of the alarm output circuit, and an output terminal connected to a second input terminal of the control circuit.	
However, although Yano does not specifically teach a timer circuit, because Yano teaches counting a predetermined time in response to an alarm, it follows there is a timer circuit connected to an output of an alarm circuit. Because the control circuit (110) responds to the time expiring, it follows that the timer is also connected to the control circuit (Yano; page 7, 2nd paragraph). Thus, a person of ordinary skill in the art would understand that each of the elements of the claim is taught by Yano.
Further, Zur discloses an a logic circuit (24), or a controller connected to an alarm (16). The logic circuit (24) further receives a delay signal from a delay (26), or a timer circuit (Zur; FIG. 2). The logic circuit (24) prompts the activation of alarm unit (16) (Zur; FIG. 2; column 10; lines 49-52).
Thus, it would be obvious to a person of ordinary skill in the art to provide the alarm mechanism of Zur to the controller of Yano in order to provide a method of warning a user (Zur; column 3, lines 4-10).
Further, official notice is taken as to the arrangement of the alarm output circuit having an output signal and an output to a timer circuit and the timer circuit having an output to a control which controls the alarm circuit, specifically “a timer circuit having an input terminal connected to a second output terminal of the alarm output circuit, and an output terminal connected to a second input terminal of the control circuit” is well known and generally inherent as to the way an alarm circuit would operate and as such would have been obvious to include in the alarm system suggested by the prior art above.
It is well-known that a cell phone, timer, car alarm, or an alarm clock, as a few examples, outputs an alarm for only a certain amount of time. When an alarm goes off, a timer begins counting for a specific amount of time, thus a signal is sent from the alarm to the timer. Once that time is reached, the alarm is controlled to be turned off, thus the timer sends a signal to a controller that controls the alarm. This is technology that is well-known and is common in use and would have been obvious to an artisan to include in the prior art system described above because it’s a well-known standard control.
Regarding claim 2, Yano teaches that the alarm output is sent from the alarm output terminal (ALM) by an input of a signal that the battery has reached a maximum voltage which permits an output of the alarm signal to be supplied from the control circuit (110) (Yano; FIG. 2; page 5, 2nd paragraph).
Regarding claim 3, Yano discloses that the control circuit (110) supplies a signal which triggers the alarm signal, or permits an output of the alarm signal, by an input from the overcharge/overdischarge detection circuit (111, 112), or a detection signal (Yano; FIG. 2; page 7, 2nd paragraph). Under the broadest reasonable interpretation, the detection signal is at least some value just under the maximum charging voltage. Thus, the maximum voltage is above an alarm signal output voltage by the overcharge/overdischarge (111,112) circuit.
Regarding claim 4, Yano discloses that when the charging current is lowered, the voltage of the battery is lowered so that the alarm signal disappears, or an alarm signal release voltage is reached that is lower than the alarm signal output voltage (Yano; page 7, 3rd paragraph).
Regarding claim 5, Yano discloses that when the charging current is lowered, the voltage of the battery is lowered so that the alarm signal disappears, or an alarm signal release voltage is reached that is lower than the alarm signal output voltage (Yano; page 7, 3rd paragraph).
Regarding claim 6, Yano discloses that when the charging current is lowered, the voltage of the battery is lowered so that the alarm signal disappears, or an alarm signal release voltage is reached that is lower than the alarm signal output voltage (Yano; page 7, 3rd paragraph).
Regarding claim 7, Yano discloses a battery apparatus (Yano; FIG. 2). 
Yano discloses that the battery apparatus includes a battery B1, B2 (Yano; FIG. 2; page 5, 4th paragraph). 
Yano discloses a first external terminal connected to one end of the battery (B1) (Yano; FIG. 2 illustrating the terminal connecting the battery to the protection circuit (11)). 
Yano discloses a second external terminal(122) (Yano; FIG. 2). 
Yano discloses a discharge control NMOS (M1) and a charge control NMOS (M2) provided between the other end of the battery and the second external terminal (122) and having drains connected to each other (Yano; FIG. 2). The NMOS disclosed by Yano is known to be an N-channel MOSFET, which is an FET.
Yano discloses the charge/discharge control device as described in the rejection of claim 1.
Yano discloses a third external terminal (123) connected to the alarm signal output terminal (ALM) of the charge/discharge control device (Yano; FIG. 1).
Regarding claim 8, Yano discloses a battery apparatus (Yano; FIG. 2). 
Yano discloses that the battery apparatus includes a battery B1, B2 (Yano; FIG. 2; page 5, 4th paragraph). 
Yano discloses a first external terminal connected to one end of the battery (B1) (Yano; FIG. 2 illustrating the terminal connecting the battery to the protection circuit (11)). 
Yano discloses a second external terminal(122) (Yano; FIG. 2). 
Yano discloses a discharge control NMOS (M1) and a charge control NMOS (M2) provided between the other end of the battery and the second external terminal (122) and having drains connected to each other (Yano; FIG. 2). The NMOS disclosed by Yano is known to be an N-channel MOSFET, which is an FET.
Yano discloses the charge/discharge control device as described in the rejection of claim 2.
Yano discloses a third external terminal (123) connected to the alarm signal output terminal (ALM) of the charge/discharge control device (Yano; FIG. 1).
Regarding claim 9, Yano discloses a battery apparatus (Yano; FIG. 2). 
Yano discloses that the battery apparatus includes a battery B1, B2 (Yano; FIG. 2; page 5, 4th paragraph). 
Yano discloses a first external terminal connected to one end of the battery (B1) (Yano; FIG. 2 illustrating the terminal connecting the battery to the protection circuit (11)). 
Yano discloses a second external terminal(122) (Yano; FIG. 2). 
Yano discloses a discharge control NMOS (M1) and a charge control NMOS (M2) provided between the other end of the battery and the second external terminal (122) and having drains connected to each other (Yano; FIG. 2). The NMOS disclosed by Yano is known to be an N-channel MOSFET, which is an FET.
Yano discloses the charge/discharge control device as described in the rejection of claim 3.
Yano discloses a third external terminal (123) connected to the alarm signal output terminal (ALM) of the charge/discharge control device (Yano; FIG. 1).
Regarding claim 10, Yano discloses a battery apparatus (Yano; FIG. 2). 
Yano discloses that the battery apparatus includes a battery B1, B2 (Yano; FIG. 2; page 5, 4th paragraph). 
Yano discloses a first external terminal connected to one end of the battery (B1) (Yano; FIG. 2 illustrating the terminal connecting the battery to the protection circuit (11)). 
Yano discloses a second external terminal(122) (Yano; FIG. 2). 
Yano discloses a discharge control NMOS (M1) and a charge control NMOS (M2) provided between the other end of the battery and the second external terminal (122) and having drains connected to each other (Yano; FIG. 2). The NMOS disclosed by Yano is known to be an N-channel MOSFET, which is an FET.
Yano discloses the charge/discharge control device as described in the rejection of claim 4.
Yano discloses a third external terminal (123) connected to the alarm signal output terminal (ALM) of the charge/discharge control device (Yano; FIG. 1).
Regarding claim 11, Yano discloses a battery apparatus (Yano; FIG. 2). 
Yano discloses that the battery apparatus includes a battery B1, B2 (Yano; FIG. 2; page 5, 4th paragraph). 
Yano discloses a first external terminal connected to one end of the battery (B1) (Yano; FIG. 2 illustrating the terminal connecting the battery to the protection circuit (11)). 
Yano discloses a second external terminal(122) (Yano; FIG. 2). 
Yano discloses a discharge control NMOS (M1) and a charge control NMOS (M2) provided between the other end of the battery and the second external terminal (122) and having drains connected to each other (Yano; FIG. 2). The NMOS disclosed by Yano is known to be an N-channel MOSFET, which is an FET.
Yano discloses the charge/discharge control device as described in the rejection of claim 5.
Yano discloses a third external terminal (123) connected to the alarm signal output terminal (ALM) of the charge/discharge control device (Yano; FIG. 1).
Regarding claim 12, Yano discloses a battery apparatus (Yano; FIG. 2). 
Yano discloses that the battery apparatus includes a battery B1, B2 (Yano; FIG. 2; page 5, 4th paragraph). 
Yano discloses a first external terminal connected to one end of the battery (B1) (Yano; FIG. 2 illustrating the terminal connecting the battery to the protection circuit (11)). 
Yano discloses a second external terminal(122) (Yano; FIG. 2). 
Yano discloses a discharge control NMOS (M1) and a charge control NMOS (M2) provided between the other end of the battery and the second external terminal (122) and having drains connected to each other (Yano; FIG. 2). The NMOS disclosed by Yano is known to be an N-channel MOSFET, which is an FET.
Yano discloses the charge/discharge control device as described in the rejection of claim 6.
Yano discloses a third external terminal (123) connected to the alarm signal output terminal (ALM) of the charge/discharge control device (Yano; FIG. 1).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saito et al. US20180309308A1 discloses a charge/discharge control circuit used in a battery apparatus.
Zhang US20080048620A1 discloses a charge/discharge control circuit with an output signal that triggers a delay in predetermined situations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859